                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 LUIS ZAMORA AND EMILY                            §
 ZOMORA, ON BEHALF OF S.Z., A                     §
 MINOR CHILD,                                     §
                                                  §
                         Plaintiffs               §
 v.                                               §
                                                                   CIVIL NO. 1:19-CV-1087-SH
                                                  §
 HAYS CONSOLIDATED
 INDEPENDENT SCHOOL                               §
 DISTRICT,                                        §
                                                  §
                         Defendant                §

                                       FINAL JUDGMENT

      On this day, the Court granted the Defendant Hays Consolidated Independent School District’s

(“Defendant”) Motion for Summary Judgment on the Administrative Record and Motion for

Summary Judgment. See Dkt. 48. Accordingly, the Court enters Final Judgment in favor of the

Defendant. Pursuant to Federal Rule of Civil Procedure 54(d), the Court awards Defendant costs

as provided in 28 U.S.C. § 1920 as the prevailing party. The Court declines to award Defendant

attorney’s fees as costs under 20 U.S.C. §§ 1415(i)(3)(B)(i)(II) or (III) because Defendant has

failed to demonstrate that this lawsuit “is frivolous, unreasonable, or without foundation” id. §

1415(i)(3)(B)(i)(II), or “was presented for any improper purpose, such as to harass, to cause

unnecessary delay, or to needlessly increase the cost of litigation.” Id. § 1415(i)(3)(B)(i)(III). The

Court FURTHER ORDERS that all court settings are cancelled, any pending motions are

DISMISSED as moot, and that the Clerk of Court CLOSE this case.

      SIGNED on June 21, 2021.



                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE
